DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, U.S. Provisional Application No. 61/831,507 fails to disclose the specifically-claimed ‘cooling and occluding steps,’ along with the step of ‘maintaining contact’.
The Examiner notes that support for the corresponding claims has been found in U.S. Provisional Application No. 61/906,830 (filed November 20, 2013).  As such, for the purpose of examination, Examiner will be taking this filing date as the priority date for the corresponding claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,005,191.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-10, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, U.S. 2013/0289678 (hereinafter Clark) in view of Salahieh, U.S. 2014/0243821 (hereinafter Salahieh).
Regarding claims 1, 4, 8-10, 15, and 16, Clark discloses (note figs. 1A-2C; paragraphs 26, 29, 42-43, and 48-49) a method comprising most of the claimed limitations.  While Clark discloses pumping coolant within the occlusive, expandable member through a lumen of the RF ablation catheter (note fig. 2C), Clark fails to explicitly disclose performing this step at the claimed flow rate and drive pressure.  Salahieh teaches a similar method (see paragraph 37) of cooling an inflatable energy delivery element at the claimed flow rate and drive pressure (note paragraph 88).  Furthermore, it should be noted that Applicant has failed to provide this specific coolant delivery configuration with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Clark to comprise delivering coolant at the claimed flow rate and drive pressure.  This is because this modification would have merely comprised a simple substitution with known parameter values in order to produce a predictable (and desirable) result.  It should also be noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5, 6, and 13, Clark discloses (see above) a method comprising most of the claimed limitations (also note paragraphs 31 and 69), but fails to explicitly disclose the specifically-claimed expandable member configuration (i.e., the electrode-sensor configuration).  It is well known in the art that these different expandable member configurations are widely considered to be interchangeable.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have further modified the procedure of Clark accordingly, since these modifications would have merely comprised simple substitutions of predictable/interchangeable configurations (MPEP 2143) and would only involve routine skill in the art.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Salahieh as applied to claims 1, 4-6, 8-10, 13, 15, and 16 above, and further in view of Engelman, U.S. 2014/0018788 (hereinafter Engelman).
Regarding claims 2 and 11, Clark discloses (see above) a method comprising most of the claimed limitations (also note paragraphs 31 and 69).  However, Clark fails to explicitly disclose utilizing an ablation catheter comprising electrodes having the claimed surface area.  Engelman teaches a similar method (note paragraphs 292 and 308) of cooling an inflatable energy delivery element, wherein the electrodes thereon have the claimed surface area (note paragraph 147).  Furthermore, it should be noted that Applicant has failed to provide this specific electrode configuration with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Clark to utilize an ablation catheter comprising electrodes having the claimed surface area.  This is because this modification would have merely comprised a simple substitution with known parameter values in order to produce a predictable (and desirable) result.  It should also be noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 3, 7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Salahieh as applied to claims 1, 4-6, 8-10, 13, 15, and 16 above, and further in view of Mauch, U.S. 2012/0143293 (hereinafter Mauch).
Regarding claims 3, 7, 12, and 14, Clark discloses (see above) a method comprising most of the claimed limitations.  While Clark discloses the step of controlling energy delivery based on monitored impedance (note paragraph 49), Clark fails to explicitly disclose the step of using impedance to assess contact.  Mauch teaches a similar procedure that uses impedance to assess contact for feedback purposes (note paragraphs 315 and 321), thereby resulting in increased safety.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Clark to comprise the step of using impedance to assess contact (for feedback purposes) in order to increase safety.    

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Mauch.
Regarding claims 17 and 20, Clark discloses (note figs. 1A-2C; paragraphs 26, 29, 42-43, and 48-49) a method comprising most of the claimed limitations.  While Clark discloses pumping coolant within the occlusive, expandable member through a lumen of the RF ablation catheter (note fig. 2C), as well as controlling energy delivery based on monitored impedance (note paragraph 49), Clark fails to explicitly disclose the step of using impedance to assess contact.  Mauch teaches a similar procedure that uses impedance to assess contact for feedback purposes (note paragraphs 315 and 321), thereby resulting in increased safety.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Clark to comprise the step of using impedance to assess contact (for feedback purposes) in order to increase safety.    
Regarding claims 18 and 19, Clark discloses (see above) a method comprising most of the claimed limitations (also note paragraphs 31 and 69), but fails to explicitly disclose the specifically-claimed expandable member configuration.  It is well known in the art that these different expandable member configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have further modified the procedure of Clark accordingly, since this modification would have merely comprised simple substitution of interchangeable configurations in order to produce a predictable result (MPEP 2143).

Response to Arguments
Applicant's arguments filed 20 October 2022 have been fully considered but they are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that some of the limitations have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that Clark already discloses the step of controlling energy delivery based on monitored impedance (as seen above), and that Mauch is merely being relied upon for it’s teaching that impedance can additionally be used to assess contact (i.e., to improve feedback).  Furthermore, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “energy is pulsed” (i.e., ‘energy is activated/controlled’).  Therefore, Examiner asserts that all of the claim limitations have been met by the cited references as can be seen above.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794